Citation Nr: 1630900	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected disabilities. 

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for a right third toe condition.

4.  Entitlement to service connection for a foot condition, to include hammer toes, pes planus, and bunions, claimed as secondary to diabetes.

5.  Entitlement to service connection service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from May 1967 to December 1969, including in the Republic of Vietnam and during combat.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as the Agency of Original Jurisdiction (AOJ).  In March 2006, the AOJ denied service connection for hypertension and ED.  In January 2010, the AOJ denied service connection hearing loss and hammer toes, along with other issues that were previously on appeal.  

In October 2009, the Board remanded the issues of hypertension and ED to the AOJ for additional development.  In March 2011, the Board issued a decision that denied these two issues, and dismissed other issues.  The Veteran appealed from that decision to the U.S. Court of Appeals for Veterans Claims (Court), to the extent that it denied service connection for hypertension and ED.  In an April 2012 Order, the Court granted a Joint Motion for Remand by the Veteran and the Secretary of VA, vacated the March 2011 Board decision with regard to these two issues, and remanded the case to the Board for compliance with the terms of the Joint Motion.  

In April 2012, the Board remanded the issues of hypertension and ED for an addendum medical opinion.  Then, in January 2013 and October 2015, the Board again remanded those two issues, along with the additional issues on appeal of service connection for hammer toes and hearing loss, to schedule the Veteran for his requested Travel Board hearing for this appeal.  The requested hearing was scheduled for April 2016, but the Veteran and his representative submitted a request to withdraw the hearing request prior to that date.  Thus, no hearing is needed.  

As listed on the first page of this decision, the Board has recharacterized and expanded the issue on appeal concerning the claimed toe or foot condition.  The Veteran is not expected to know the exact diagnosis or reason for his problems of the toes and feet.  Rather, the scope of a claim for an individual without an attorney representative should be liberally interpreted to include any disability that may reasonably be encompassed by the description of the condition, reported symptoms, and other evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

In his March 2009 initial claim, the Veteran indicated that he desired service connection for a "toe condition," described as the second toe from the big toe on the right foot, as secondary to diabetes.  He again referenced this description in a June 2009 statement for his claim, but he also stated that he had undergone podiatric surgery and had been fitted for diabetic shoes to correct his hammer toes and a bunion condition.  The Veteran also submitted copies of his VA treatment records dated in 2008 and 2009 that noted a necrotic tissue and hemorrhagic callus on the end of his right third toe, i.e., the second toe from the big toe; as well as hammer toes, mallet toe, or claw toe of the right third toe; pes planus; bunions; and indicated that he had been issued diabetic shoes and orthopedic insert supports.  Further, the Veteran's wife submitted a statement on his behalf in October 2008 indicating that he had diabetes and that "black tips" would appear on his toes.  The December 2009 VA examination identified onychomycosis on the Veteran's toenails of both feet, a large callus on the tip of the right third toe, and hammer toes on the right foot.  

The January 2010 rating decision only adjudicated the issue of service connection for hammer toes of the right foot, and the Veteran's January 2010 notice of disagreement and December 2009 substantive appeal (VA Form 9) also referenced hammer toes of the right foot.  Nevertheless, it is apparent from the Veteran's submissions for his claim that he is seeking service connection not only for hammer toes, but also for the condition affecting his right third toe that required surgery, as well as bunions and other foot conditions requiring orthotic support.  

The issues of entitlement to service connection for hypertension, ED, and a foot condition, to include hammer toes, pes planus, and bunions, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran developed necrotic tissue and a hemorrhagic callus on the distal right third toe as a result of diabetes in 2008, requiring dermatologic surgery, which had healed to a callus on the right third toe as of the date of his March 2009 claim.

2.  The Veteran has not had a right ear hearing loss disability during the appeal.

3.  The Veteran has had a left ear hearing loss disability throughout the appeal; he had in-service left ear complaints and hazardous noise exposure through combat and otherwise, and his current left ear hearing loss has been linked to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of necrotic tissue and hemorrhagic callus on the distal right third toe, as a result of diabetes, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for right ear hearing loss have not all been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Board's decision herein is a full grant of the benefits sought for a right third toe condition and left ear hearing loss; thus, no discussion is needed as to due process for those issues.  Concerning right ear hearing loss, the Veteran was provided full notice of the requirements and procedures to substantiate this claim in September 2008, prior to the initial denial.  The AOJ also assisted the Veteran by obtaining service treatment and personnel records, which confirmed that the Veteran engaged in combat with the enemy as explained below, as well as post-service medical records that he submitted or provided sufficient authorization for VA to obtain.  This includes VA treatment records during the appeal period and private treatment records from the 1990s.  There is no indication of any pertinent, outstanding records that are necessary for a fair adjudication of the issues being decided herein.  

The Veteran was also afforded a VA examination for hearing loss in March 2009, which included appropriate testing to determine the nature and extent of any current hearing loss disability.  VA treatment records also included audiology consults with hearing test results in June 2008.  The results of tests at both times showed a left ear disability but not a right ear disability.  The Veteran has not asserted that his right ear hearing loss has worsened since the last VA examination, and there is no indication of any such worsening in his VA treatment records.  Although the Veteran reported in an April 2011 VA examination for all service-connected disabilities that he had hearing loss in the left ear that had worsened, he did not complain of any right ear hearing loss or worsened right ear hearing at that time.  Thus, there is no need for additional hearing testing to fairly adjudicate this appeal.

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II. Claim Analysis

Right toe condition

There is no suggestion that the Veteran's right third toe condition, for which he underwent minor surgery in 2008, had its onset in or is otherwise directly related to service.  Instead, the Veteran argues that the condition is secondary to his diabetes.  

Applicable VA statutes, regulations, and case law provide that secondary service connection is warranted for a current disability that was either caused or aggravated (worsened beyond its natural progression) by service-connected disability.  

The Veteran submitted his service connection claim for a right third toe condition in March 2009.  A current disability for service connection purposes means any disability that is present since the filing of a claim, even if it later resolves.  

An October 2008 VA treatment record demonstrated that the Veteran had a podiatry consult for a history of diabetes with right third toe distal necrotic tissue, which had occurred after he cut his toenails.  The provider noted that he had a hemorrhagic callus at the distal end of the right toe, proliferative, that had been present for at least several months.  The provider noted multiple orthopedic conditions of the feet and toes and superficial varicosities.  As relevant to a right third toe condition, there was a mallet toe deformity of the right third toe with proliferative hemorrhagic callus tissue noted to be from repetitive microtrauma.  Sensory testing in the toes was diminished with a loss of protective sensation.  The assessment was claw toe right third, symptomatic, with proliferative hemorrhagic ulcerative tissue at the distal end of the toe.  The medical history was noted to be Type II diabetes for the prior three years and obesity.  Treatment during this session included paring the keratosis (or callus) and application of antiseptic with a toe comb, which was also dispensed to be used as directed.  The provider advised the Veteran to monitor the skin between his toes for any signs of redness or irritation and, if found, to remove the toe comb and advise his providers.  The provider also informed the Veteran that his skin could ulcerate further and that he should monitor his toe closely for change.  He was referred to prosthetics for diabetic shoes and insert supports, and the provider discussed diabetic foot care and shoe wear break-in instructions.  

A November 2008 primary care record noted that the Veteran had been seen in the outpatient clinic for dermatologic surgery, and open wound care was reviewed.  
 
At a follow-up podiatry appointment later in November 2008, the area of the hemorrhagic callus was non-infected, and the provider again applied antiseptic and pared ulcerated tissue.  The provider also placed Teflon on the right shoe insert at the toe area, referred the Veteran to prosthetics, and again dispensed toe combs.

At a March 2009 podiatry follow-up, the Veteran had tender hammer toes with no interval change, and a normal diabetic foot examination except for his toes.

The December 2009 VA examiner identified a large callus on the tip of the right third toe, along with other foot and toe conditions; no opinion was offered as to the etiology of this right third toe condition.  An April 2011 VA examination for all service-connected disabilities continued to show a hard callus on the right third toe.  

The Board resolves reasonable doubt in the Veteran's favor and finds that his VA treatment records demonstrated that his right third toe condition of ulcerated callus had developed as of October 2008 as a result of his service-connected diabetes and related peripheral neuropathy of the lower extremities, to include reduced protective sensation in the toes.  Although the Veteran had hammer toe or mallet toe of the third toe, there is no indication that he would have developed hemorrhagic ulceration of this toe in the absence of his diabetes.  The condition had healed as of March 2009, but the Veteran continued to have the residuals of the ulcerated callus.
Thus, secondary service connection is warranted for this right third toe condition.

Hearing loss

Applicable VA statutes, regulations, and case law provide that entitlement to direct service connection requires three elements: a current disability; an injury or disease during active military service; and a link between the current disability and the inservice injury or disease.  

Further, service connection may be granted for sensorineural hearing loss on a presumptive basis as a chronic disability if it manifested and met VA's criteria for a compensable (at least 10 percent) rating within one year after active duty.  A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.

Before discussing the evidence as to injury and symptoms during and since service, the first element for service connection is a current disability, as defined by VA, will be discussed.

A hearing loss disability is determined by audiology testing of pure tone thresholds at certain frequencies and speech recognition.  Pure tone thresholds of 20 decibels or below reflect hearing within normal limits.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  VA considers impaired hearing to be a disability when the pure tone threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition score using the Maryland CNC Test is less than 94 percent.  38 C.F.R. § 3.385.  These criteria do not have to be met during service for service connection to be established.  

In this case, although the Veteran is competent to report his observable symptoms and history of hearing loss, such as when he first perceived difficulty hearing, he is not competent to diagnose an actual hearing loss disability, as opposed to hearing difficulties that do not meet VA's definition of disability.  This is because there is no indication that the Veteran has any medical expertise, and a diagnosis of hearing loss requires objective testing pursuant to VA criteria and medical expertise for interpretation.  As discussed below, the medical evidence in this case establishes a current left ear hearing loss disability, but not a current right ear hearing loss disability.  

The March 2009 VA examination showed pure tone thresholds from 500 to 4000 Hertz in the left ear of 20, 25, 25, 25 and 40 decibels, respectively; and in the right ear of 20, 20, 15, 20, and 30 decibels, respectively.  As there was one pure tone threshold of 40 decibels or above in the left ear, a VA disability was shown.  

For the right ear, although the pure tone threshold at the 4000 Hertz level was above 25 decibels, there was only one such elevated threshold in the right ear, and there was no threshold above 40 decibels.  Further, the right ear speech discrimination score was 100 percent.  Thus, the disability criteria were not met for the right ear.  

Similarly, VA treatment records reflect an audiological consult with testing in June 2008.  These tests showed pure tone thresholds for the right ear from 500 to 4000 Hertz in the left ear of 20, 25, 20, 25, and 40 decibels, respectively; and in the right ear of 15, 25, 15, 15, and 20 decibels, respectively.  As noted by the March 2009 VA examiner, these results closely matched the results of testing in March 2009, except that the right ear pure tone at 4000 Hertz was within normal limits in 2008.  The 2008 VA provider noted that the testing showed right ear mild to moderate sensorineural hearing loss at the 6000 to 8000 Hertz levels; however, those levels are above the range that is considered for establishing a disability for VA purposes.  Thus, the VA treatment records also did not show a right ear hearing loss disability.  

As there is no current right ear hearing loss disability shown, service connection cannot be granted at this time, regardless of any of the other evidence of record.

Turning to the claim for left ear hearing loss, the Veteran contends that this disability is related to in-service hazardous noise exposure, to include in combat.  

During the March 2009 VA examination, the Veteran complained of hearing loss that was worse in his left ear and that his ears would "pop" a lot.  He described in-service hazardous noise exposure as a heavy construction machinery operator for two years in Vietnam, as well as from rocket and mortar attacks and weapons training.  The Veteran reported minimal post-service occupational noise exposure as a salesman in the food industry, and he denied any recreational noise exposure.  

Service personnel records confirm that the Veteran served as a construction machine operator in Vietnam, including in the 815th Engineer Battalion from November 1967 through June 1969.  The AOJ also obtained information from the internet and the U.S. Air Force's Office of Air Force History indicating that the 815th Engineer Battalion was stationed at Engineer Hill in Pleiku, Vietnam; and that there were multiple mortar or rocket attacks on Pleiku from August 1968 to January 1969.  Further, service records indicate that the Veteran sought treatment at Engine Hill in April 1968 for left ear hearing impairment after firing weapons.  

The above information establishes that the Veteran experienced combat with the enemy, and that he is entitled to application of VA's combat presumption.  These provisions provide that lay reports will be sufficient to establish the occurrence of an event or injury during combat as long as such reports are consistent with the circumstances, conditions, or hardships of such service.  This is true even if there is no official record of the reported incident, unless there is clear and convincing evidence to the contrary.  This presumption would also extend to a combat veteran's reports of experiencing permanent hearing loss beginning at the time of injury during combat.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

In this case, the Veteran actually received treatment for left ear complaints during the period in which he was assigned to an area that received incoming rocket attacks.  Further, his reports of noise exposure during combat and through his duties as a construction machine operator are consistent with the circumstances of service.  

Otherwise, the Veteran's service treatment records included his March 1967 entrance examination with no noted hearing loss disability or reported symptoms.  At his December 1969 examination for separation from service, the Veteran denied any current or previous hearing loss in a Report of Medical History, or self-report of symptoms, despite his having sought treatment for hearing impairment in 1969.  There was no pure tone testing; instead, a whisper test showed 15 out of 15 hearing.  

The results of a whisper test cannot be used to determine whether there was hearing loss under VA's definition of such disability.  Nevertheless, a hearing loss disability or diagnosis during service is not required to warrant service connection.  Further, the Veteran is competent to describe and report his observable hearing symptoms. 

Although there is no indication of specific post-service treatment for hearing loss until 2008, a lack of treatment or corroborating medical records does not necessarily mean the Veteran did not have observable symptoms throughout that time period.  

The March 2009 VA examiner stated that he could not provide an opinion regarding a relationship between the current left ear hearing loss and service without resorting to mere speculation without review of the Veteran's service treatment records.  

Another VA examiner gave an opinion in a November 2009 addendum report that the Veteran's current hearing loss was less likely than not caused by his acoustic trauma in service.  The rationale did not reference the Veteran's service records.  

A third VA examiner stated in a December 2010 addendum report that she could not offer an opinion the etiology of the Veteran's current hearing loss without resorting to speculation because there was no audiogram at separation from service.  

All of these opinions have low probative value because they do not reflect consideration of the combat presumption, the Veteran's treatment in service for left ear hearing difficulties, and his lay reports concerning his hearing loss.

Given the above, it is highly unlikely that additional requests for medical opinions regarding the Veteran's left ear hearing loss would yield meaningful evidence.  Moreover, VA has established service connection for another hearing/ear related disability, tinnitus, as due to service.  .

Rather, the evidence for and against granting service connection is approximately balanced.  Resolving doubt in the Veteran's favor, his lay statements, in combination with the combat presumption and other evidence of record, establish that his current left ear hearing loss disability was incurred as a result of combat and other in-service hazardous noise exposure.  Thus, direct service connection is warranted for this disability. 


ORDER

Service connection for residuals of necrotic tissue and hemorrhagic callus on the distal right third toe, as a result of diabetes, is granted.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.


REMAND

The April 2012 Joint Motion noted that the Board's prior denial of service connection for hypertension, to include based on a December 2009 VA examiner's negative etiological opinion, did not adequately consider available evidence of a possible relationship between hypertension and the service-connected diabetes.  

In particular, although the December 2009 examiner stated that there was "no medical literature" indicating that diabetes could cause or aggravate hypertension, the Veteran's representative has cited to a 2004 medical study concerning the impact of insulin resistance on blood pressure and cardiovascular disease, which purported to demonstrate a relationship between hypertension and diabetes.  

The Veteran's representative also argued in an October 2009 brief that a medical opinion should address whether the Veteran's prediabetic state, before his diagnosis in 2005, may have caused or aggravated his hypertension.  The representative pointed to the 2004 medical article for the proposition that there is an association between hyperinsulemia and elevated sympathetic nervous system activity and impaired insulin signaling in vascular pathways mediation vasorelaxation. 

Further, the Joint Motion noted that the provisions of VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part III, Subpart IV, Chap. 4, Section F, Para. 22(c), acknowledge that the complications of diabetes mellitus can include hypertension.  

In response to a prior Board remand, a VA examiner gave an opinion in an April 2012 addendum report that the Veteran's hypertension was less likely than not due to or a result of his diabetes, although the rationale addressed aggravation.  The examiner stated that the Veteran was first shown to have elevated or borderline blood pressure readings in 1999, although he was not treated for hypertension until 2008; and that the Veteran had concomitant borderline or elevated blood glucose readings since 2001, although he was not diagnosed with diabetes until 2005.  The examiner opined that the Veteran's hypertension and diabetes had coexisted since around 2000, but that they had not aggravated each other.  

This medical opinion was inadequate and did not comply with the Joint Motion's directives because it did not reflect consideration of the 2004 medical article or notations in VA's adjudication manual.  Further, it has now been over six years since the Veteran was last examined for hypertension.  There are also additional VA treatment records in the claims file after the last addendum report, and it appears that the Veteran has continued to receive VA treatment for his medical conditions.

In addition, the Veteran's representative argued in October 2009 and January 2013 briefs that service connection should be awarded for hypertension on a direct basis as due to Agent Orange exposure, even though this is not a presumptive disability.  The representative asserted that the 2004 medical study tended to link the development of hypertension with herbicide exposures through the same mechanism that results in the diabetes, i.e., that herbicide agents such as Agent Orange result in diabetes by inducing insulin resistance, and insulin resistance is also linked to the development of hypertension.  This has not been addressed.

Although not argued by the Veteran or his representative, the Board notes that he is service-connected for posttraumatic stress disorder (PTSD) with a 70 percent rating.  VA has acknowledged a possible relationship between PTSD and hypertension or cardiovascular disease.  See PTSD: National Center for PTSD, PTSD and Physical Health, http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp (last updated Feb. 23, 2016); VA Office of Research & Development, Heart-Mind Mystery: Unraveling the Link between PTSD and Heart Disease, www.research.va.gov/currents/spring2014/spring2014-1.cfm (Feb. 28, 2014).  This information should also be considered and addressed for the Veteran's claim. 

With regard to erectile dysfunction (ED), the April 2012 Joint Motion found that the December 2009 VA examiner did not provide an adequate rationale for his opinion that this condition was not aggravated by the Veteran's diabetes.  That examiner had reasoned only that the Veteran's ED preceded his diagnosis of diabetes.

In an April 2012 addendum opinion in response to a prior Board remand, a VA examiner reviewed the claims file and opined that the Veteran's ED was not likely aggravated by his diabetes.  The examiner summarized evidence concerning complaints of ED, decreased libido, and low testosterone beginning in the 1990s.  He noted that, in a 2004 VA urology treatment session, the Veteran reported being potent and having no problems with ED.  The examiner further stated that the Veteran had not mentioned ED in subsequent treatment records.  He noted that the last testosterone test in 2010 was again low, but that there was no reference to ED or decreased libido in that medical record.  Based on this information, the examiner stated that he "must assume that [ED] was no longer a problem for this Veteran."  

This opinion was inadequate because it did not consider the Veteran's lay reports as to the timing of his ED, to include the fact that he sought service connection for this condition in September 2005, and that he reported having poor libido and ED for several years, or since the 1990s, during his 2005 and 2009 VA examinations.  Further, a May 2008 VA treatment record did note ED upon systems review; thus, the examiner's statement that the Veteran had not mentioned ED after 2004 was inaccurate.  Moreover, the Veteran was diagnosed and treated for ED in 2001 even though he reported being able to have intercourse twice a month at that time.  

Upon remand, the examiner must address the etiology of ED (full or partial) that has been present at any point during the Veteran's claim in September 2005, even if the condition later resolved.  Further, as with his hypertension, it has now been over six years since the Veteran was last examined for ED; and there are additional VA treatment records since the last addendum report in April 2012.  The examiner should address whether the Veteran's diabetes or medications for treatment, or associated peripheral neuropathy of lower extremities, aggravated ED.

In addition, the Veteran is on multiple medications for his service-connected PTSD, and he has symptoms including depression due to PTSD.  VA treatment records from January to May 2001 noted complaints of ED, with decreased libido and sexual interest; he was prescribed testosterone with no noticeable change.  Thus, an opinion should be obtained as to any effect on ED from his PTSD or medications.

Concerning the Veteran's claim for a foot condition, the December 2009 VA examiner noted multiple conditions of the bilateral feet, but only gave a nexus opinion regarding hammer toes.  The examiner did not provide any rationale for his opinion that such disability was not aggravated by diabetes; thus, that opinion was inadequate.  A new VA examination should address all foot or toe disabilities, to include hammer toes, pes planus, and bunions; and whether they were caused or aggravated by the Veteran's diabetes or lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must associate with the claims file any outstanding VA medical and mental health treatment records dated since August 2013.  If there are no such records, this should be noted in the claims file.

2.  Then, schedule the Veteran for a new VA examination to address the nature and etiology of his claimed toe or foot conditions, hypertension, and erectile dysfunction.  The examiner should respond to the following questions, based upon examination with any necessary testing or studies, as well as review of the entire claims file:

(a)  For all of the conditions below, the examiner must provide an explanation for any opinion offered.  The opinion must be consistent with a review of pertinent lay and medical evidence, including but not limited to the information specified.  The examiner should consider the Veteran's reports as to the nature and timing of his observable symptoms.  The examiner may not rely solely on medical evidence, but should consider such information along with the lay statements.  The examiner may reject lay statements, but a reason must be provided for doing so.  

	(b) For the claimed foot or toe conditions:

(i)  Identify all foot or toe conditions that have been present since the Veteran's March and June 2009 claims for such conditions, to include hammer toes, pes planus, or bunions.

(ii)  For each condition, is it at least as likely as not (50 percent or more probability) that the current disability was caused or aggravated (meaning worsened beyond its natural progression) as a result of his service-connected diabetes or related peripheral neuropathy of the lower extremities?

	(c) For hypertension:

(i)  Is it at least as likely as not (50 percent or more probability) that the Veteran's current hypertension was incurred as a result of Agent Orange exposure during military service? 

The examiner is advised that the sole fact that VA has not designated hypertension as a presumptive disability due to such exposure is not a sufficient reason for a negative nexus.  

The examiner should address the significance of the 2004 medical study, as cited by the Veteran's representative in 2009 and later, for the proposition that insulin resistance is linked to the development of hypertension, and that herbicide agents such as Agent Orange may result in diabetes by inducing insulin resistance.

(ii)  If there is no direct relationship to service, is it at least as likely as not that the current hypertension was caused or aggravated (meaning worsened beyond its natural progression) as a result of his service-connected diabetes or related peripheral neuropathy of the lower extremities?

Per the Joint Motion, the examiner should address the significance of the cited 2004 medical study concerning the potential impact of insulin resistance and/or diabetes on blood pressure and cardiovascular disease.  

Also per the Joint Motion, the examiner should discuss the significance of the provisions of VA's Adjudication Procedure Manual Rewrite noting that the complications of diabetes mellitus can include hypertension.  

Further, the examiner should discuss whether the Veteran's prediabetic state before his diagnosis in 2005 had any effect on his hypertension.  This should reflect consideration of the cited 2004 medical article to the extent that it discusses a possible association between hyperinsulemia, elevated sympathetic nervous system activity, and impaired insulin signaling in vascular pathways mediation vasorelaxation. 

(iii)  Also, is it at least as likely as not that the current hypertension was caused or aggravated as a result of the service-connected PTSD?

The opinion should reflect consideration of VA articles concerning a possible relationship between PTSD and hypertension and cardiovascular disease, to include  http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp; and www.research.va.gov/currents/spring2014/spring2014-1.cfm.  

	(d) For erectile dysfunction:

(i)  For each of the below, the examiner is advised that "current ED" means any ED, full or partial, that has been present at any point since the Veteran's September 2005 claim.

(ii)  Is it at least as likely as not (50 percent or more probability) that the Veteran's current ED was caused or aggravated (meaning worsened beyond its natural progression) as a result of his service-connected diabetes or related peripheral neuropathy of the lower extremities, or medications for treatment of such conditions?

Per the Joint Motion, the examiner is advised that a statement that the Veteran's ED existed prior to his diabetes will be insufficient to explain a finding of no aggravation.  

(iii)  Also, is it at least as likely as not that ED was caused or aggravated as a result of PTSD or medications for treatment of such disability?

3.  To avoid future remands in this case, the AOJ should ensure that opinions provided by the examiner(s) are in compliance with the Board's directives and, if not, return the report to the examiner or schedule an examination and obtain the directed opinions from another examiner.  

4.  If any benefit sought on appeal remains denied, the AOJ must provide a Supplemental Statement of the Case to the Veteran and his appointed representative, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be handled expeditiously, as it has been remanded by the Board and by the Court for appropriate action.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


